                 Case 3:19-cv-02090-HZ          Document 11               Filed 02/21/20      Page 1 of 4




     Clifford S. Davidson, OSB No. 125378
     cdavidson@sussmanshank.com
     SUSSMAN SHANK LLP
     1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
     Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
     Attorneys for oVio Technologies, Inc.




                                  UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON
                                           PORTLAND DIVISION


     RAY KLEIN, INC.,                                                  Case No. 3:19-cv-02090-HZ
     dba Professional Credit Service,
                                                                       oVio Technologies, Inc.’s
                     Plaintiff,
                                                                       ANSWER
            v.

     OVIO TECHNOLOGIES, INC.,

                     Defendant.




            Defendant oVio Technologies, Inc. hereby answers the complaint of Ray Klein, Inc. as

     follows:

                                                         Parties

            1.       Defendant admits paragraph 1 of the complaint based on public records.

            2.       Admitted.

                                             Jurisdiction and Venue

            3.       Defendant denies that it owes plaintiff over $75,000 but otherwise admits the


Page 1 – ANSWER


                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                     Case 3:19-cv-02090-HZ           Document 11               Filed 02/21/20      Page 2 of 4




     allegations of paragraph 3 of the complaint.

                4.       Defendant admits that it did business with STG but denies that it entered into a

     contract. Nevertheless, defendant does not contest venue.

                5.       Admitted that STG’s failure to perform adequately occurred at its headquarters in

     Beaverton, Oregon.

                                                     Factual Allegations

                6.       Defendant admits that its relationship with STG lasted from approximately March

     2017 to December 2017. Defendant denies that all projects originated through formal proposals

     but admits that some did. The Common Stock Subscription Agreement speaks for itself. Except as

     expressly admitted herein, defendant denies the allegations of paragraph 6 of the complaint.

                                                   First Claim for Relief
                7.       Defendant realleges its responses to paragraphs 1 through 6 as though set forth here

     in full.

                8.       Defendant lacks information or belief sufficient to admit the allegations of

     paragraph 8 of the complaint, and therefore denies them.

                9.       Defendant admits that, throughout 2017, it requested that STG perform certain

     work on defendant’s behalf. Defendant otherwise denies the allegations of paragraph 9 of the

     complaint.

                10.      Defendant admits that it requested services from STG. Defendant admits that STG

     performed work at defendant’s request. Except as expressly admitted, defendant denies the

     allegations of paragraph 10.

                11.      Defendant admits that STG sent it invoices on a monthly basis. Except as expressly

     admitted, defendant denies the allegations of paragraph 11.

                12.      Denied.

                13.      Defendant admits that STG has demanded payment, and further avers that STG

     caused others to make threatening phone calls to defendant’s principal and employees to attempt

Page 2 – ANSWER


                                                 SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                       1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                             TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                     Case 3:19-cv-02090-HZ           Document 11               Filed 02/21/20      Page 3 of 4




     to collect amounts that STG purportedly owes. Defendant admits that STG claims it is owed more

     than the over $70,000 in cash, plus approximately $3,600 worth of defendant’s stock, that

     defendant has already paid STG. Except as expressly admitted, defendant denies the allegations of

     paragraph 13 of the complaint.

                14.      Denied.

                15.      Paragraph 15 states a legal conclusion. No response is required.

                16.      Denied.

                17.      Defendant admits that plaintiff demanded payment in writing over 20 days before

     filing the complaint. Except as expressly admitted, defendant denies the allegations of paragraph

     17 of the complaint.

                                                 Second Claim for Relief
                18.      Defendant realleges its responses to paragraphs 1 through 6 as though set forth here

     in full.

                19.      Defendant admits that it requested that STG perform work on defendant’s behalf.

     Except as expressly admitted, defendant denies the allegations of paragraph 19 of the complaint.

                20.      Denied.

                                                   Third Claim for Relief

                21.      Defendant realleges its responses to paragraphs 1 through 6 as though set forth here

     in full.

                22.      Denied, and further alleged that defendant has paid to STG more than $70,000 in

     cash, plus approximately $3,600 worth of defendant’s stock.

                23.      Denied.

                24.      Defendant admits that STG has demanded payment. Except as expressly admitted,

     defendant denies the allegations of paragraph 24 of the complaint.

                                                    Affirmative defenses

                1.       Defendant incurred expenses of approximately $71,454 to repair and complete

Page 3 – ANSWER


                                                 SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                       1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                             TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                 Case 3:19-cv-02090-HZ            Document 11               Filed 02/21/20      Page 4 of 4




     STG’s work. Defendant also lost business due to STG’s shoddy work. For example, defendant

     lost an $800,000 client, who had committed to purchasing eight robot units, when that client

     learned of the faulty software. Defendant is entitled to recoup these amounts, which lower

     plaintiff’s recoverable damages to $0.

            2.       Defendant is entitled to a setoff in the amount of lost business and damage to

     goodwill due to STG’s shoddy work. For example, defendant lost the business of an $800,000

     client, who had committed to purchasing eight imaging robot units, when that client saw the

     defective software.

            3.       STG initially attempted to collect this debt through the use of persons posing as

     debt collectors (not plaintiff). Those persons threatened and harassed defendant’s principal and at

     least one employee. Any or all recovery in this action is barred by the doctrine of unclean hands.



            WHEREFORE, having answered the complaint and asserted the foregoing affirmative

     defenses, defendant prays for judgment as follows against plaintiff:

            A.       That plaintiff take nothing by its complaint;

            B.       That defendant is entitled to a setoff against defendant in an amount according to

                     proof at trial, as further alleged in the concurrently-filed third-party complaint;

            C.       That defendant is entitled to costs; and

            D.       Such further relief as the Court deems equitable and just.


            Dated this 21st day of February, 2020.

                                     SUSSMAN SHANK LLP


                                     By /s/ Clifford S. Davidson
                                       Clifford S. Davidson, OSB No. 125378
                                       (503) 227-1111
                                       Attorneys for Defendant oVio Technologies, Inc.


Page 4 – ANSWER


                                              SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                    1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                          TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
